DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on February 23, 2021, as directed by the Non-Final Rejection on October 2, 2020. Claims 1 and 3 are amended. Claims 2 and 4-15 are canceled. Claims 1 and 3 are pending in the instant application. The previous rejections are withdrawn as necessitated by amendment, however, new rejections are made below.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Claim 1 must end in a period. See MPEP 608.01(m). Additionally, the listing of claim 1 should read “Claim 1” instead of “Claims 1”. 
Claim 3 must be a single sentence ending in a period. See MPEP 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The specification as originally filed does not disclose any reference to the modulation of the vibratory signals to match the user’s brainwave frequency (see in particular the Specification on 01/11/2019 and the claims on 03/25/2019). As such, the limitations regarding ‘matching’ the vibrational signals to the user’s brainwave frequency is considered new matter and raises doubt as to the possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender (U.S Publication No. 2011/0251535 A1).
Regarding claim 1, Bender discloses an apparatus comprised of: 
Multi-channel vibration units (Fig. 11-12, 140, see Paragraph 0097 and 0106; The transducers that generate the vibrations that are delivered to the user are modulated through computer controlled real-time multichannel frequency modulations through one or more of the tactile transducers);
Multi-channel speakers (1292, see Fig. 11-12 and Paragraph 0105; the headphones 1292 include channels 1 and 2 and are also operated in stereo, and thereby comprise a multi-channel speaker system);

Separate padding portions (1016 and 1018, see Fig. 11 and Paragraph 0095).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bender (U.S Publication No. 2011/0251535 A1) in view of Lavigne (U.S Publication No. 2016/0158094 A1) and Mann (U.S Patent No. 10,582,875 B2).
Regarding claim 3, Bender discloses the device of claim 1.
Bender further discloses wherein the central control unit is defined as a device capable of powering and controlling the vibration units and speakers in the apparatus (see Paragraph 0096 and 0105; also see Fig. 4)… this central control unit can independently alter the tones among vibrational 
Bender is silent regarding wherein the apparatus includes a wireless control which allows the apparatus to be controlled wirelessly.
Lavigne teaches a vibratory massage mat that includes a wireless control which allows the apparatus to be controlled wirelessly (Paragraph 0020-0021, the control circuit of the mat may be actuated via wireless transmitter 38, and an external device such as a smart phone may communicate with the wireless transmitter to control the vibrating assemblies 46 within the mat).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bender to have included wireless control into the central control unit, such as that taught by Lavigne, in order to control the vibration of the device from an external device (Paragraph 0020-0021).
Bender is silent regarding wherein the frequency difference between channels matches the user’s brainwave frequency.
Mann discloses wherein the frequency difference between channels matches the user’s brainwave frequency (see Claim 1, vibrotactile stimulus delivered to the user can be used to guide the brainwave signals of the user towards the frequencies of the vibrotactile stimulus).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bender to include modulating the vibrational frequency such that the frequency difference between channels matches the user’s brainwave frequency, such as that taught by Mann, in order to train the brain or induce relaxation (see Claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785